


110 HR 626 IH: Railroad Retirement Fairness

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 626
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Railroad Retirement Act of 1974 to provide
		  that a current connection is not lost by an individual who is misled or not
		  properly informed by the Railroad Retirement Board of the requirement for, and
		  the circumstances resulting in the loss of, a current
		  connection.
	
	
		1.Short titleThis Act may be cited as the
			 Railroad Retirement Fairness
			 Act.
		2.Equitable
			 extension of current connection
			(a)Equitable
			 estoppelSection 1(o) of the
			 Railroad Retirement Act of 1974 (45 U.S.C. 231(o)) is amended by inserting
			 An individual who, at the time the individual makes an inquiry to the
			 Board, has a current connection shall not be deemed to have lost that current
			 connection thereafter if the Board misleads or fails to properly inform that
			 individual about that requirement and if that conduct by the Board, according
			 to the principles of equity, should stop the Board from deeming the individual
			 to have lost that current connection. after the first sentence.
			(b)Effective
			 dateThe amendment made by this Act applies with respect to
			 annuities applied for on or after February 3, 1989.
			
